Citation Nr: 1604373	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  10-27 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a cervical spine disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right wrist disability, including carpal tunnel syndrome (CTS), to include as secondary to service-connected disability.  

3.  Entitlement to service connection for a left wrist disability, including CTS, to include as secondary to service-connected disability.  

4.  Entitlement to a disability rating for a right knee disability, in excess of 10 percent from January 27, 2009, to October 12, 2010, and in excess of 30 percent since December 1, 2011.

5.  Entitlement to an initial disability rating for a left knee disability, in excess of 10 percent from January 27, 2009, to March 29, 2010, and in excess of 30 percent since May 1, 2011.  
6.  Entitlement to a disability rating for a lumbar spine degenerative disc disease (DDD) with spondylosis, in excess of 10 percent prior to February 7, 2015, and in excess of 20 percent thereafter.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2009 and November 2013 rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for a right wrist disability, including CTS was originally denied in a February 2011 rating decision and service connection for a left wrist disability, including CTS, was originally denied in a May 2012 rating decision.  After the February 2011 denial of his claim for a right wrist disability, the Veteran submitted additional evidence which included a March 2011 letter from his private treating physician, who opined that the Veteran's bilateral wrist CTS was proximately due to his service-connected bilateral knee disabilities.  The May 2012 rating decision denied both issues without discussion of the March 2011 letter.  

Likewise, after the May 2012 denial of both issues, the Veteran submitted statements regarding his bilateral wrist disabilities in September 2012 and in January 2013, noting that the RO had not considered the letter from his private treating physician regarding his bilateral wrist disabilities and stating that subsequent private treatment records were also available.  The RO interpreted the September 2012 and December 2012 statements as claims to reopen, and denied the claims to reopen in a November 2013 rating decision, again without discussion of the private physician's etiological opinion in the March 2011 letter.  The Veteran perfected a timely appeal from that decision.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The March 2011 letter from the Veteran's private treating physician is new and material evidence as to the etiology of the Veteran's bilateral wrist CTS, submitted prior to the expiration of the appeal period of both original claims.  Thus, the earliest nonfinal rating decision for the right wrist is the February 2011 rating decision which initially denied service connection, and for the left wrist, the May 2012 rating decision is the earliest nonfinal rating decision.  Accordingly, the issues on appeal have been recharacterized as original claims for service connection, as shown on the title page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The RO has adjudicated the claim to reopen service connection for a cervical spine disability issue on a de novo basis.  However, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105.  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In the February 2013 remand, the Board referred the issues of service connection for surgical scars of the knees, raised by medical evidence of record, but the Agency of Original Jurisdiction (AOJ) has as not yet adjudicated the issues.  Therefore, the Board does not have jurisdiction over the issues and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The reopened issue of entitlement to service connection for a cervical spine disability, including cervical fusion and stenosis, to include as secondary to service-connected disability, as well as for service connection for bilateral wrist disabilities, including CTS, to also include as secondary to service-connected disability, and claims for increased disability ratings for left and right knee disabilities, as well as for a lumbar spine disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2011 rating decision, the RO denied the claim of entitlement to service connection for a cervical spine disability, identified at the time as a neck condition, because it found that there was no evidence that it occurred in service or was a result of service or any incident therein.  

2.  The evidence received since the February 2011 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cervical spine disability, to include a medical opinion regarding the etiology of the Veteran's cervical spine disability.  



CONCLUSIONS OF LAW

1.  The February 2011 RO decision, which denied the Veteran's claim of entitlement to service connection for a neck disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen his claim of entitlement to service connection for a cervical spine disability, to include cervical fusion and stenosis.  His claim for service connection for a cervical spine disability was initially denied as a neck condition by a February 2011 rating decision.  The claim was denied on the basis that there was no objective evidence of any such disability in service or any evidence etiologically linking it to his service.  See generally, 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

The Veteran did not perfect his appeal of the February 2011 rating decision.  New and material evidence was not received within the time in which to appeal the February 2011 decision.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the February 2011 decision is final as to the denial of service connection for a cervical spine disability, previously identified as a neck condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

The RO received the Veteran's instant request to reopen his claim of entitlement to service connection for a cervical spine disability, submitted as a claim for a temporary total evaluation for convalescence following a cervical spine fusion surgery, in September 2013.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 2011 rating decision consisted of the Veteran's service treatment records reflecting no cervical spine complaints, findings or diagnoses during his service.  

Evidence of record also included March 2010, April 2010 and May 2010 statements from a private physician indicating the Veteran currently had cervical cord compression with atrophy of the spinal cord.  

The evidence associated with the claims file subsequent to the February 2011 rating decision includes VA and private treatment records for cervical spine disability, including VA cervical spine surgery in August 2013.  An October 2013 VA examination report shows diagnoses of cervical fusion and cervical stenosis; the examiner opined that the Veteran's cervical spondylotic myelopathy was not caused by his service-connected degenerative joint disease of the lumbar spine because he believed it was due to the natural aging process and did not know of any lumbar spine conditions which "requires" excessive cervical degenerative disc disease.  The examiner did not address whether the Veteran's lumbar spine disability as likely as not aggravated his cervical spine disability.  

Since the February 2011 rating decision, the Veteran has also submitted his written statements in December 2013 and April 2015 that he believes his cervical spine disability is the result of injuries in service as a result of heavy lifting and operating a jack hammer.  

The submitted VA examination indicating current diagnoses of cervical fusion and stenosis is evidence not previously of record and sufficient to trigger VA's duty to obtain an examination and medical opinion to determine whether the Veteran's service-connected lumbar spine disability aggravated his currently diagnosed cervical spine disability.  See Shade, 24 Vet. App. at 118.  

Accordingly, new and material evidence has been received to reopen the claim for service connection for a cervical spine disability, to include cervical fusion and stenosis, and reopening the claim is warranted.  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for a cervical spine disability is reopened, and, to this extent only, the appeal is granted.  


REMAND

For the reasons explained below, the Board finds that the evidence of record is inadequate for determining the Veteran's reopened claim of entitlement to service connection for a cervical spine disability, to include cervical fusion and stenosis, as well as his claims for service connection for bilateral wrist disabilities, to include CTS, to be considered on both direct and secondary to service-connected disability bases, and for increased disability ratings for service-connected lumbar spine and right knee disabilities, and an increased initial disability rating for left knee disability, and for TDIU.  As such, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c),(d)(2015).  

VA is obligated to provide an examination and/or opinion where the record contains competent evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his claims for service connection for a cervical spine disability, as well as CTS of both wrists, the Veteran contends that he has these disabilities as a result of heavy lifting and operating a jack hammer in service.  Alternatively, evidence of record indicates his cervical spine disability is either the result of his service-connected lumbar spine disability or is aggravated by his service-connected disability.  Likewise, in a March 2011 letter, the Veteran's private treating physician opines that his bilateral CTS are proximately due to his service-connected bilateral knee disabilities.  

The Veteran's DD 214 does indicate that he was assigned to a combat infantry engineering unit and that his military occupational specialty was as a quarryman.  The Veteran stated that he did injure his neck in service but did not report it because the injury to his knees was more severe at the time.  There is no medical opinion of record regarding whether the Veteran's current cervical spine disability is etiologically linked to his service or any incident therein.  Although the October 2013 VA examiner opined that the Veteran's cervical spine disability was not caused by his service-connected lumbar spine disability, the examiner did not address whether his cervical spine disability was aggravated by his lumbar spine disability.  Another VA examination and medical opinion under the duty to assist is needed to decide the claim for service connection for a cervical spine disability.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, a March 2011 letter from the Veteran's private treating physician indicates that the Veteran's bilateral wrist CTS are etiologically linked to his service-connected bilateral knee disabilities.  Further, the Veteran contends that his bilateral wrist pain is a result of heavy lifting and using a jackhammer in service.  A VA examination and medical opinion under the duty to assist is needed to decide the claims for service connection for right and left wrist disabilities.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was last afforded a VA examination in April 2013 for his service-connected bilateral knee disabilities.  The VA examiner, while noting pain in both knees at the end of range of motion testing, did not provide the degree at which pain began and while noting the Veteran's complaints of constant pain at levels of 8 and 9/10, did not discuss whether there was any additional functional limitation in either knee due to pain.  Likewise, while the examiner determined there was no laxity in the left knee, there were no findings regarding right knee stability.  In correspondence dated in March 2015, the Veteran stated that his left knee locked on a daily basis and he had swelling in his right knee on a daily basis.  The record clearly raises a question as to the current severity of his service-connected bilateral knee disabilities.  As such, the issues must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran was last afforded a VA examination in February 2015 for his service-connected lumbar spine disability.  In correspondence dated in November 2015, the Veteran's private physician indicated that he had undergone a lumbar laminectomy surgery in August 2015.  The record clearly raises a question as to the current severity of his service-connected lumbar spine disability.  As such, the issue must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With regard to the Veteran's claim for TDIU, the Board finds that the claim is inextricably intertwined with his claims for increased disability ratings for his bilateral knee disabilities and his lumbar spine.  As the increased rating claims need additional development to address the current severity of his disabilities, the Board finds that the issue of TDIU is intertwined with the increased disability ratings.  Accordingly, the Board finds that the matter of entitlement to TDIU must be deferred until the additional development with respect to the issues of increased disability for bilateral knee and lumbar spine disabilities is completed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the Veteran must also be asked to provide authorization to obtain any non-VA treatment records which may be relevant to his claims.  38 C.F.R. § 3.159(c)(2).  Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.  

2.  Contact the Veteran and request that he provide written authorization to obtain records from all non-VA medical professionals who have treated him for his cervical spine, bilateral wrist, bilateral knee and lumbar spine disabilities. 

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran must be informed that in the alternative he may obtain and submit the records himself. 

If such records are unavailable, the record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

For any currently diagnosed cervical spine disability, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the cervical spine disability is related to the Veteran's military service, to include his in-service operation of a jack hammer or heavy lifting.  In providing this opinion, the examiner must consider the Veteran's reported history of chronic neck pain since the in-service operation of the jack hammer and heavy lifting.

If the examiner determines that it is not at least as likely as not that any current cervical spine disability is related to the Veteran's military service and the duties performed therein, then the examiner must opine as to whether the diagnosed cervical spine disability is caused or aggravated by the Veteran's service-connected lumbar spine disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to provide a baseline level of severity of the cervical spine prior to aggravation by the service-connected lumbar spine disability.  

The examiner should also determine the current severity of the Veteran's service-connected bilateral knee and lumbar spine disabilities.  

The examiner is to record the Veteran's reported symptoms of his right and left knee disabilities and lumbar spine disability and all clinical findings.  The examiner is to provide the results of range of motion testing of both knees and the lumbar spine.  Any neurological manifestations in the lower extremities that are caused by the lumbar spine disability must be described.  

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment and should specifically describe the impact the Veteran's service-connected disabilities would have on his occupational functioning.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current right and/or left wrist disability, to include CTS, if present.  The claim file must be reviewed by the examiner in conjunction with the examination.  

For all currently diagnosed right and/or left wrist disabilities present, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's military service to include his in-service operation of a jack hammer or heavy lifting.  In providing this opinion, the examiner must consider the Veteran's reported history of chronic neck pain since the in-service operation of the jack hammer and heavy lifting.

If the examiner determines that it is not at least as likely as not that any current right and/or left wrist disability is related to the Veteran's military service or the duties performed therein, the examiner must opine as to whether the right and/or left wrist disability is caused or aggravated by the Veteran's service-connected bilateral knee disabilities.  In providing this opinion, the examiner must consider the Veteran's private physician's March 2011 opinion that the Veteran's bilateral knee disabilities caused the Veteran to injure both wrists by improperly lifting heavy objects.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to provide baseline levels of severity of the right and/or left wrist disabilities prior to aggravation by the service-connected knee disability.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  

5.  Then readjudicate the appeal.  If the any of the benefits sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


